Citation Nr: 9912930	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-26 398	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right testicular 
displacement with atrophy secondary to service-connected 
residuals of a right inguinal herniorrhaphy. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for entitlement to 
service connection for erectile dysfunction secondary to 
residuals of a right inguinal herniorrhaphy. 

3.  Entitlement to an increased (compensable) rating for 
residuals of a right inguinal herniorrhaphy. 

4.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Nashville, Tennessee, Regional Office (hereinafter RO).  
The development requested by the Board in the May 1996 
remand, as to issues 1-3 on the title page, has been 
substantially accomplished. 

While the case was previously undergoing appellate review and 
remand development, the issue of entitlement to service 
connection for post-traumatic stress disorder was raised.  
The issue of entitlement to service connection for post-
traumatic stress disorder requires additional development, 
and will be addressed in the Remand attached to the end of 
this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues adjudicated in this 
decision has been obtained by the RO. 

2.  With the "positive" and "negative" evidence with 
respect to this issue in relative balance, it is at least as 
likely as not that right testicular displacement with claimed 
atrophy is etiologically related to service-connected 
residuals of a right inguinal herniorrhaphy.

3.  Service connection for erectile dysfunction secondary to 
residuals of a right inguinal herniorrhaphy was denied by a 
November 1989 rating decision to which the veteran was 
notified in December 1989; a timely appeal of this decision 
to the Board was not presented, and this is the last final 
rating action addressing this issue on any basis.

4.  The evidence submitted since the November 1989 with 
respect to the issue of entitlement to service connection for 
erectile dysfunction secondary to residuals of a right 
inguinal herniorrhaphy does not bear substantially upon the 
matter under consideration, nor does it by itself or in 
connection with evidence previously assembled require 
consideration due to its significance.

5.  No inguinal hernias are currently shown, and the site of 
the in-service surgery for a right inguinal hernia is well-
healed with no residual disability such as would require a 
truss or belt.  

6.  There are no extraordinary factors associated with the 
service-connected residuals of a right inguinal herniorrhaphy 
productive of an unusual disability picture so as to warrant 
consideration of an extraschedular rating.

 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
right testicular displacement with claimed atrophy is the 
result of service-connected residuals of a right inguinal 
herniorrhaphy.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1998). 

2.  "New" and "material" evidence sufficient to reopen the 
claim for service connection for erectile dysfunction 
secondary to residuals of a right inguinal herniorrhaphy has 
not been presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998). 

3.  The criteria for a compensable rating for residuals of a 
right inguinal herniorrhaphy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.114, Diagnostic Code (DC) 7338 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
Right Testicular Displacement with 
Claimed Atrophy Secondary to Service-
connected Residuals of a Right Inguinal 
Herniorrhaphy

As the Board will grant the claim at issue, it finds that the 
veteran has presented sufficient evidence to conclude that 
the claim addressed in this section of the decision is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The credibility of the veteran's evidentiary 
assertions is presumed for making the initial well-grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the adjudication of this 
issue.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

As discussed in the May 1996 remand, which found that the 
issue addressed by this section was within the jurisdiction 
of the Board because it was "inextricably intertwined" with 
those already on appeal, a VA physician who examined the 
veteran in August 1994 found that the veteran's atrophied 
right testicle could "probably" be due to the in-service 
inguinal surgery.  Further pertinent clinical evidence in 
this regard is contained in a VA medical opinion dated in 
July 1997 that reported that the right testicle "does ride 
high up in the inguinal ring . . . probably a result of the 
scar tissue from the previous surgery."  

Based on the "positive" medical evidence contained in VA 
medical opinions outlined above, the Board finds that the 
weight of the "positive" and "negative" evidence with 
regard to whether right testicular displacement with claimed 
atrophy is the result of the in-service right inguinal 
herniorrhaphy is at a minimum in relative balance.  
Accordingly, and after resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for right testicular displacement with atrophy secondary to a 
right inguinal herniorrhaphy should be granted.   38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).  

In making the above determination, the Board notes that the 
RO appears to have denied the claim addressed in this section 
on the basis that the right testicular atrophy and 
displacement is not a "disabling condition."  The Board 
notes in this regard that to the extent  it is concluded that 
the right testicular displacement and atrophy is not 
"disabling," this fact may be reflected in the rating 
assigned for this condition when this case is returned to the 
RO.  

It is also noted that the precise amount of atrophy is not 
detailed.  The right testicle is smaller than the left on 
recent examination, but it is not clear if this is due to 
displacement or to atrophy.  These matters, and the question 
of whether any atrophy of the testicle is "complete" under 
the code for the purposes of special monthly compensation are 
for review when assigning ratings.


II.  Whether New and Material Evidence 
has been Presented to Reopen a Claim for 
Service Connection for Entitlement to 
Service Connection for Erectile 
Dysfunction Secondary to Residuals of a 
Right Inguinal Herniorrhaphy

Unappealed rating actions are final under 38 U.S.C.A. § 7105, 
but can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  (In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be "unfavorable" to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of this claim which 
would result from a remand for initial adjudication by the RO 
of the veteran's appeal under the principles of Hodge would 
not be warranted.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).   

Turning to a summary of the relevant evidence and procedural 
history, service connection for erectile dysfunction 
secondary to residuals of a right inguinal herniorrhaphy was 
denied by a November 1989 rating decision to which the 
veteran was notified in December 1989.  A timely appeal of 
this decision to the Board was not presented, and this is the 
last final rating action addressing this issue on any basis.  
Evidence of record at that time included the service medical 
records, in pertinent part reports from a right inguinal 
hernioplasty in February 1953.  None of the service medical 
records indicted that the residuals of the right inguinal 
hernioplasty included erectile dysfunction, and the 
separation examination did not demonstrate any erectile 
dysfunction.  Also of record at the time of the November 1989 
rating decision were VA outpatient treatment records, none of 
which showed erectile dysfunction, and a statement submitted 
on behalf of the veteran in October 1989 asserting that the 
in-service right hernioplasty affected the veteran's ability 
to produce a penile erection.  

Evidence of record submitted since the November 1989 rating 
decision includes written contentions asserting that erectile 
dysfunction is the etiologic result of the in service right 
inguinal herniorrhaphy.  The additional evidence also 
includes numerous VA clinical reports documenting erectile 
dysfunction.  However, a VA physician who examined the 
veteran in August 1994 stated "I would have a hard time 
relating [erectile dysfunction/impotence] back to the 
in[g]uinal surgery."  In addition, in response to a specific 
request to comment on the etiologic relationship between the 
in-service herniorrhaphy and erectile dysfunction, a VA 
physician concluded in July 1997 that there was no 
relationship between the in-service herniorrhaphy and the 
"later development" of erectile dysfunction.  

Analyzing the additional evidence submitted since the 
November 1989 rating decision to determine whether it is 
"new" and "material," none of this evidence includes any 
competent medical evidence indicating the veteran's erectile 
dysfunction is etiologically related to residuals of a right 
inguinal herniorrhaphy.  It has been noted that there were no 
pertinent complaints surrounding service or the hernia 
surgery, but that complaints have been more recent following 
prostate surgery and other nonservice-connected treatments.  
Thus, the Board concludes that none of it is new and material 
as defined by the controlling legal authority as it does not 
compel consideration of the claim on the merits.  In making 
this determination, the Board has considered the fact that 
service connection may be established for that portion of a 
disability resulting from aggravation of a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  
However, the absence of any competent medical evidence 
indicating that any portion of the veteran's erectile 
dysfunction is the result of aggravation by a right inguinal 
herniorrhaphy precludes a grant of service connection.  
Finally, the Board also finds the unsupported contentions 
linking erectile dysfunction to residuals of a right inguinal 
herniorrhaphy to not be "new" evidence, as they are either 
essentially repetitious of contentions of record (see Reid v. 
Derwinski, 2 Vet. App. 312 (1992)), or not "material" 
evidence, because it has not been shown that the veteran has 
any medical knowledge beyond that of lay persons.  Moray v. 
Brown, 5 Vet.App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient "new" and "material" evidence to reopen the 
claim for service connection for erectile dysfunction 
secondary to residuals of a right inguinal herniorrhaphy, no 
further adjudication of this claim is warranted.  See 
Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).  

III. Entitlement to an Increased 
(Compensable) Rating for Residuals of a 
Right Inguinal Herniorrhaphy 

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim addressed by this section 
of this decision is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the adjudication 
of the issue addressed by this section.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A compensable rating for an inguinal hernia requires 
recurrent postoperative residuals that are readily reducible 
and well supported by a truss or belt.  A noncompensable 
rating is assigned where a hernia is small, reducible, or 
without true hernia protrusion, or where not operated, but 
remediable.  38 C.F.R. § 4.114, DC 7338. 

Turning to a summary of the relevant clinical evidence, as 
indicated in the section above, a right inguinal hernioplasty 
was performed in February 1953.  None of the service medical 
records indicated that there was any significant residual 
disability associated with this procedure, nor was any noted 
on the reports from the December 1954 separation examination.  
The post-service clinical evidence also did not demonstrate 
any significant residuals which could be attributed to the 
in-service right inguinal hernioplasty.  Typical of this 
clinical evidence is the report from an August 1994 VA 
examination, at which time the scar from the hernioplasty was 
noted to be well-healed.  No recurrence of the hernia was 
identified.

The most probative evidence to considered in determining the 
proper disability rating to be assigned is contained in the 
reports from the most recent genitourinary examination 
afforded the veteran in February 1997, at which time no 
hernias were palpated and the region of the right inguinal 
hernia was shown to be well-healed.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Accordingly, as the most probative 
evidence of record is the "negative" clinical evidence from 
the February 1997 examination, and this evidence does not 
demonstrate "recurrent postoperative residuals that are 
readily reducible and well supported by a truss or belt," 
the Board concludes that a compensable rating for residuals 
of a right herniorrhaphy cannot be assigned.  
38 C.F.R. § 4.114, DC 7338.  In making this determination, 
the Board has considered the "positive" evidence 
represented by the contentions asserting that the criteria 
for a compensable rating for residuals of a right 
herniorrhaphy are met, but finds such subjective evidence to 
be outweighed by the more objective recent "negative" 
findings.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Finally, the Board notes that the recent clinical 
evidence does not suggest any disability due to surgical 
scarring from the in-service right herniorrhaphy that would 
warrant entitlement to additional compensation under the 
principles of Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also 38 C.F.R. § Part 4, DCs 7803, 7804, 7805. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to residuals of a right 
inguinal herniorrhaphy is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for right testicular 
displacement with claimed atrophy secondary to service-
connected residuals of a right inguinal herniorrhaphy is 
granted. 

"New" and "material" evidence having not been presented, 
the claim for service connection for entitlement to service 
connection for erectile dysfunction secondary to residuals of 
a right inguinal herniorrhaphy is not reopened, and the 
benefits sought in connection with this claim are denied. 

Entitlement to a compensable rating for residuals of a right 
inguinal herniorrhaphy is denied.   


REMAND

The Board concludes that the claim for service connection for 
post-traumatic stress disorder (hereinafter PTSD) requires 
additional development, particularly with regard to the issue 
of the stressors claimed by the veteran to have resulted in 
PTSD.  It is noted initially that the Board is in agreement 
with the arguments presented by the veteran's representative 
in his March 1999 informal hearing presentation that a timely 
appeal for entitlement to service connection for PTSD has 
been submitted to the Board.  Thus, the legal criteria with 
regard to the submission of new and material evidence 
discussed in the February 1999 rating decision are not 
applicable. 

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and the VA is not 
bound to accept a veteran's statement in this regard simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  A review of the record indicates that the RO made 
some efforts to obtain details about the veteran's military 
service, to include contacting the United States Army and 
Joint Services Environmental Support Group (hereinafter ESG) 
(now the United States Armed Services Center for Research of 
Records (hereinafter USASCRUR).  However, the response from 
the ESG indicated that a copy of the veteran's form "WD-AGO-
20, or its equivalent," was to be forwarded to the ESG for 
any additional inquiries, and it is unclear if such action 
was undertaken by the RO.  In addition, the veteran's service 
personnel file, has not been obtained, and it is possible 
that there may be some information contained therein which 
would help to corroborate the existence of the claimed 
stressors.  Accordingly, upon remand, the RO will be directed 
to forward the service personnel file and form WD-AGO-20, or 
its equivalent, to the USASCRUR to attempt to verify the 
claimed stressors.  The RO will also be directed to request 
the USASCRUR to attempt to authenticate the statement 
purported by the veteran to be from a Lieutenant Colonel 
received in November 1998 that described an in-service 
gunshot wound.  Such action is necessary in order to fulfill 
the duty to assist the veteran.  38 U.S.C.A. § 5107(a) (West 
1991).  It is noted that service medical records, including 
physical examination at the time of service separation, are 
negative for any pertinent complaints or findings.  His 
separation document indicates that no wounds were received in 
service as a result of enemy action.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.' "  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f).  
However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

It may be possible that claimants, such as the veteran in the 
instant case, who have not documented a combat MOS or the 
receipt of combat awards or decorations nevertheless 
"engaged in combat with the enemy."  However, unless other 
service department evidence can be developed to show such 
engagement, the veteran must provide evidence to corroborate 
his testimony that the stressor he claims to have experienced 
in service actually did occur. 38 C.F.R. § 3.304(f); Wood, 1 
Vet. App. at 190, 192-93; Zarycki, 6 Vet. App. at 92, citing 
Manual M21-1, Part VI, para. 7.46(e). 

In attempting to obtain evidence to confirm the alleged 
stressors, to include the gunshot wound in the arm, the RO 
should inform the veteran that his cooperation is essential 
to this task.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has noted that in cases such as this one, 
"The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, 1 Vet. 
App. at 193.  If upon remand the RO is unsuccessful in 
developing evidence to show that the veteran engaged in 
combat with the enemy, the RO must inform the veteran that he 
is required to submit "other credible supporting evidence," 
such as the statements of fellow service members who 
witnessed the stressful events the veteran alleges he 
experienced in service.  38 C.F.R. § 3.304(f); Doran, 6 Vet. 
App. at 289.  In this regard, the veteran will be requested 
to submit information which would authenticate the statement 
purported by the veteran to be from a Lieutenant Colonel 
received in November 1998 discussed above.   

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause PTSD.  The Court has held that this determination is a 
medical matter, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  West, 7 Vet. App. at 70, 78-79 (1994).  In 
addition, the Court has noted that "[a]lthough the 
[Diagnostic and Statistical Manual of Mental Disorders (3rd. 
ed. Rev.)] notes that the most common trauma or stressor 
which causes [post-traumatic stress disorder] is 'a serious 
threat to one's life or physical integrity,' it also lists 
several other traumas not involving a life-threatening 
stressor to the afflicted individual which would support a 
[post-traumatic stress disorder] diagnosis."  Duran, 7 Vet. 
App. at 216 (1994).  Consequently, it was held that, while 
the documentation of a "life-threatening" stressor 
certainly supports a PTSD diagnosis, such a stressor is not a 
required element for a PTSD diagnosis. Id.

In light of the foregoing and to ensure that the VA has met 
its duty to assist the claimant in developing facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  More specifically, the veteran 
should be asked to specify the date of 
the alleged gun shot wound to the arm, 
and legibly record the name of the 
alleged Lieutenant Colonel purported by 
the veteran to have written the statement 
discussed above received in November 
1998.  

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible, because without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service, such as 
statements of fellow service members.  He 
is further advised that failure to 
respond may result in adverse action.

2.  The RO is obtain the Form WD-AGO-20, 
or its equivalent, and the veteran's 
service personnel file.  This 
information, a summary of all the claimed 
stressors compiled by the RO, and all 
associated documents should be sent to 
the  USASCRUR, if otherwise indicated.  
This organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include whether the veteran 
served in combat duty in the same unit as 
the Lieutenant Colonel referenced in the 
statement received in November 1998.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy." If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

4.  Thereafter, the veteran should be 
scheduled for a comprehensive VA 
psychiatric to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims folder must 
be made available to the examiner prior 
to this examination.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder, and the examiners 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate measure of 
the veteran's psychiatric status.  To the 
extent that psychological testing is 
indicated, those studies should also be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner is requested to 
specifically comment on the rationale for 
determining that the alleged stressor(s) 
found to be established by the record 
were sufficient to produce PTSD and 
specifically link current symptomatology 
to one or more of the inservice stressors 
found to be established by the record.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD as indicated, with 
documentation of the consideration of the 
legal principles outlined in the body of 
this remand.  In the event that the claim 
for service connection for PTSD is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  The purpose of this 
REMAND is to assist the veteran in the development of his 
appeal and comply with legal requirements, and the Board does 
not intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

